DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 11/16/2021 with traverse of Group I, Species I-1, claims 1-7 & 10-12 for further examination. Claims 8-9 & 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 10/30/2020, 05/21/2021 & 01/27/2022 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Drawings
5.	The drawings are objected to because of the following informalities: 
¶ [0070] & [0074] disclose “heating unit 1400”, wherein reference character 1400 is not disclosed in the corresponding figures.
¶ [0062]-[0064] disclose “support plate 3234”, wherein reference character 3234 is not disclosed in the corresponding figures.
¶ [0062] & [0064] disclose “heating member 3235”, wherein reference character 3235 is not disclosed in the corresponding figures.
¶ [0060], [0062] & [0064] disclose “lift pins 3236”, wherein reference character 3236 is not disclosed in the corresponding figures.
¶ [0062]-[0063] disclose “treatment space 3233”, wherein reference character 3233 is not disclosed in the corresponding figures.
Appropriate correction is required.
Specification
6.	The disclosure is objected to because of the following informalities: 
¶ [0058]-[0060], [0062] & [0064] disclose “heating unit 3230”, ¶ [0070] & [0074] disclose “heating unit 1400” and ¶ [0065] discloses “heating unit 1000”, wherein the heating unit should only be designated a single reference character in the corresponding figures.
¶ [0062]-[0064] disclose “support plate 3234” and ¶ [0070]-[0071], [0073]-[0074], [0079]-[0080], [0082], [0093], [0095] & [0097]-[0098], disclose “support plate 4100”, wherein the support plate should only be designated a single reference character in the corresponding figures.
¶ [0062]-[0063] disclose “treatment space 3233” and ¶ [0066]-[0070], [0075], [0092] & [0094]-[0095], disclose “treatment space 1110”, wherein the treatment space should only be designated a single reference character in the corresponding figures.
Fig. 7 & 10-11 disclose reference character 1630 which is not disclosed in the corresponding specification.
Appropriate correction is required.

Claim Objections
7.	Claim 5 is objected to because of the following informalities: line 4 recites “1sconnected” which should recite “is connected”.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
10.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-7 & 10-12 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2019-0080326 A) hereinafter Lee.
Regarding claim 1, the recitation “to supply a hydrophobic gas into the treatment space to hydrophobicize the substrate”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Lee since Lee meets all the structural elements of the claim and is capable of supplying a hydrophobic gas into the treatment space to hydrophobicize the substrate, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, Lee discloses an apparatus for treating a substrate W (abs; [0002]-[0022]; fig 1-16), comprising: 
a housing chamber 1100 having a processing space 1110 inside ([0055]; [0064]; fig 7); 

a support unit 1300 configured to support the substrate W in the processing space 1110 ([0055]; [0062]; [0064]; fig 7), wherein the support unit 1300 includes: 
a supporting plate 1320 ([0062]-[0067]; fig 7); 
a heater unit 1400 configured to heat the substrate W placed on the supporting plate 1320 ([0055]; [0062]; [0065]; fig 7); and 
a height adjustment mechanism (lift member 1340 + fin member 1700) configured to change a position of the substrate W between a first position (see fig 12) spaced apart upward from an upper surface of the supporting plate 1320 by a first distance (see fig 12) and a second position (see fig 11) spaced apart upward from the upper surface of the supporting plate 1320 by a second distance (see fig 11), and wherein the second position (see fig 11) is a higher position than the first position (see fig 12) ([0055]; [0062]; [0064]; [0069]; fig 7 & 11-12). 
As regards to claim 2, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the height adjustment mechanism (lift member 1340 + fin member 1700) includes a plunger (lift member 1340) configured to be movable in an up-down direction between a protruding position and an insertion position and to support the substrate W in the protruding position, wherein the insertion position is a height equal to or lower than the first position (see fig 12), and wherein the protruding position is a height corresponding to the second position (see fig 11) ([0055]; [0062]; [0064]; [0069]; fig 7 & 11-12). 

As regards to claim 4, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the proximity support pin 1720 is fixed to the support unit 1300 ([0055]; [0062]; [0064]; [0069]; [0072]-[0080]; fig 7 & 11-12).  
As regards to claim 5, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the plunger (lift member 1340) is located in a recess 1326+1330 formed on the upper surface of the supporting plate 1320, and wherein a vacuum hole 1326 configured to reduce pressure in the recess 1326+1330 is connected to the recess 1326+1330 ([0062]; [0068]; [0074]; [0076]; [0079]-[0080]; fig 7 & 11-12).  
As regards to claim 6, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the plunger (lift member 1340) is moved from the second position (see fig 11) to the first position (see fig 12) as pressure in the vacuum hole 1326 is reduced ([0062]; [0068]; [0074]; [0076]; [0079]-[0080]; fig 7 & 11-12). 
As regards to claim 7, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the plunger (lift member 1340) has a through-hole (opening which it is located) vertically formed by way of the plunger (lift member 1340), and wherein the through-hole is connected with the vacuum hole 1326 ([0062]; [0068]; [0074]; [0076]; [0079]-[0080]; fig 7 & 11-12). 

As regards to claim 11, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the plunger (lift member 1340) includes a plurality of plungers (lift members 1340) arranged in a circumferential direction (see fig 7-9 & 11-12) of the supporting plate 1320 ([0055]; [0062]; [0064]; [0069]; fig 7 & 11-12). 
Regarding claim 12, the recitation “wherein the hydrophobic gas is a hexamethyldisilazane (HMDS) gas”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Lee since Lee meets all the structural elements of the claim and is capable of supplying a hydrophobic gas into the treatment space wherein the hydrophobic gas is a hexamethyldisilazane (HMDS) gas, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 12, Lee discloses an apparatus (abs; [0002]-[0022]; fig 1-16), wherein the hydrophobic gas is capable of being a hexamethyldisilazane (HMDS) gas ([0057]; [0067]; fig 7). 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717